UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 16-2244


MICHAEL ELLIS,

                 Plaintiff - Appellant,

          v.

KANAWHA COUNTY PUBLIC LIBRARY,

                 Defendant - Appellee,

          and

ALAN ENGLEBERT, Director,

                 Defendant.



Appeal from the United States District Court for the Southern
District of West Virginia, at Charleston.  Thomas E. Johnston,
District Judge. (2:15-cv-05698)


Submitted:   March 30, 2017                 Decided:   April 6, 2017


Before DUNCAN, KEENAN, and DIAZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Michael Ellis, Appellant Pro Se.     Craig W. Snethen, GORDON &
REES, Pittsburgh, Pennsylvania, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Michael Ellis seeks to appeal the district court’s order

partially      granting   the    Appellee’s         motion    to   dismiss      Ellis’

complaint and referring the matter to a magistrate judge for

consideration of the remaining claim.                  This court may exercise

jurisdiction only over final orders, 28 U.S.C. § 1291 (2012),

and   certain     interlocutory       and       collateral    orders,      28   U.S.C.

§ 1292 (2012); Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus.

Loan Corp., 337 U.S. 541, 545-46 (1949).                    The order Ellis seeks

to    appeal    is     neither   a     final       order     nor     an    appealable

interlocutory or collateral order.                 Accordingly, we deny leave

to proceed in forma pauperis and dismiss the appeal for lack of

jurisdiction.        We deny the Appellee’s motion for sanctions and a

prefiling injunction because Ellis’ litigation does not warrant

sanctions.      See, e.g., Foley v. Fix, 106 F.3d 556, 558 (4th Cir.

1997)   (sanctioning      pro    se    litigant       who    filed    23    frivolous

appeals in just over one year); Autry v. Woods, 106 F.3d 61, 63

(4th Cir. 1997) (sanctioning pro se litigant who filed more than

a dozen actions in which he threatened, harassed, or demeaned

women in the criminal justice system).                     We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.

                                                                            DISMISSED

                                            2